DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Amendments and Arguments filed April 7, 2021. 
3. Please note claims 1-6, 9-14, 16-22 and 24 are pending and claims 1, 9 and 17 are independent.
Information Disclosure Statement
4. The information disclosure statements filed April 7, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Priority
5. It is acknowledged that this application claims foreign priority of the People’s Republic of China Patent Application 201610798815.8 (filed August 31, 2016 in the People’s Republic of China), filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference. 
Response to Arguments
6. Applicant’s arguments with respect to claims 1-6, 9-14, 16-22 and 24, have been considered, please refer to below discussions.
6.1. Concerning claim 1 being objected to, the objection is respectfully withdrawn as a necessity to the amendment made to the claim.
6.2. Concerning 35 U.S.C. § 102 (a)(2) rejections made to claims 1, 2, 4, 9, 10, 12, 16, 17, 18, 20, and 24, 
Applicant argued that “”Reisman fails to disclose at least "acquiring first browsing paths from the acquired browsing paths of the users, wherein each of the first browsing paths comprises the screened path [that is a path from a starting node to the target node in the funnel model]" and "evaluating the target node according to a number of the first browsing paths," as recited in claim 9 (emphasis added).
With respect to previously presented claim 12 (part of which has been incorporated into claim 9), the Office appears to allege that Reisman's link defining an association between a starting resource and an ending resource corresponds to the claimed "screened path" of a target node; and Reisman's ending resource of the link corresponds to the claimed "target node" of the funnel model. Office Action, p 5-6 (emphasis added). The Office further alleges that Reisman's navigation path history corresponds to the claimed "browsing paths of the users." Id. p 3 (emphasis added). However, at no point does Reisman disclose "acquiring navigation path histories each of which comprises a path from the starting resource to the ending resource of the link from navigation path histories" and "evaluating the ending resource according to a number of the acquired navigation path histories." Moreover, as acknowledged by the 
the Examiner respectfully agreed.
In light of the subject matters (from claim 12) being incorporated into claim 9, and a subject matter of new issue being introduced to claim 9, grounds setting forth under 35 U.S.C. § 102 (a)(2) as being anticipated to Reisman for rejecting the claim is now setting forth on 35 U.S.C. § 103 as being unpatentable over Reisman in view of Das,  as Das newly imported
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.1. Claim 9-10, 12, 16, 1-2, 4, 17-18, 20 and 24  are rejected under 35 U.S.C. § 103 as being unpatentable over 
Reisman: “METHOD AND APPARATUS FOR BROWSING USING MULTIPLE COORDINATED DEVICE SETS” (United States Patent Application Publication US 20030229900 A1, filed May 8, 2003; and published December 11, 2003), in view of
Das et al.: “Creating meaningful data from web logs for improving the impressiveness of a website by using path analysis method”, (Expert Systems with Applications, Volume 36, Number 3P2, April 2009, hereafter “Das”).

As per claim 9, Reisman teaches a method for evaluating nodes of a funnel model, comprising: 
acquiring browsing records of users, the browsing records including browsing paths of the users (See Reisman: [0054], navigation path history (the ordered list of resources back and forward from the current resource, corresponding those activated by the back and forward browsing controls, as well as, optionally, next and previous with regard to tree branches) is stored as state record).

On the other hand, as an analogous art on user browsing activity analysis, Das teaches acquiring a screened path corresponding to a target node of the funnel model (See Figs. 5-6 and Page 6637, 3. Methodology and implementation, an expert system to assist the web designer and web administrator to improve their website by determining occurred link connections in the website. Firstly, we have obtained access log files; and at Page 6640, Table 4, 4.1. Funnel counts, Funnel counts show the drop-off in the number of visitors along a particular path of interest. The right-most site for each rule corresponds to the target node for each rule), the screened path being a path from a starting node to the target node in the funnel model (See Page 6640, Table 4, 4.1. Funnel counts, The left site to existing site in each rule reads on the starting nodes for the path from the starting to the existing, the path “/sosyalbil/sonsite/index.htm ==> /sosyalbil/sonsite/ilan.htm” teaches a screened path from starting node /sosyalbil/sonsite/index.htm to target node /sosyalbil/sonsite/ilan.htm for rules 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Das teaching with Reisman reference because Das is dedicated to improving the impressiveness of a website by using path 
Reisman in view of Das further teaches:
acquiring first browsing paths from the acquired browsing paths of the users (See Das: Das: Page 6640, Table 4, 4.1. Funnel counts, the ten rules shows a first browsing paths from the acquired browsing paths of the users acquired), 
wherein each of the first browsing paths comprises the screened path (See Das: Page 6640, Table 4, 4.1. Funnel counts, The left site to existing site in each rule reads on the starting nodes for the path from the starting to the existing, the path “/sosyalbil/sonsite/index.htm ==> /sosyalbil/sonsite/ilan.htm” teaches example of screened paths from starting node /sosyalbil/sonsite/index.htm to target node /sosyalbil/sonsite/ilan.htm for rules 1 and 2 );
performing real-time evaluation on the nodes of the funnel model according to the acquired browsing paths of the users (See Reisman: [0568], a portal collects feedback on browsing behavior, such as clickstreams, and analyzes such clickstreams to learn when its estimations were confirmed by viewing and related browsing and/or when navigation to resources related to other programs was done, the latter perhaps being suggestive of prediction errors),

wherein the acquired browsing paths are stored offline (See Das: Abstract, web log files are pre-processed and then path analysis; and Reisman: [0198], state records are stored on storage and at [0058], aspects of state relevant to a client/server session between a client system and a local or remote server system for database inquiry, search and update. Web log files of Das teaches browsing paths being stored offline and Reisman’s database activities reads on real-time. Here the web sites of Das or Reisman’s resources are the nodes). 

As per claim 10, Reisman in view of Das teaches the method according to claim 9, wherein the browsing records comprise one or more of a user identifier of a user, a numbering of a current page, a numbering of a navigation page for the current page, or a page identifier, and the method further comprises: 
acquiring, according to the user identifier of the user in browsing records, browsing records of the user (See Reisman: [0054], the state of a user session, for a browser session typically including, depending on the granularity desired, a selection of such state variables as the user identity and related authentication information (including for example password and certificate information)); 

acquiring a browsing path of the user according to the order of numberings of the browsed pages (See Reisman: [0037]-[0038], a "target resource" in user browsing is a "target page" and starting resources by a resource that leads to both the starting resource and the linkbase, referred to herein as "coupled" linkbases, such as a set of image map links in a Web page that has an embedded image link). 

As per claim 12, Reisman in view of Das teaches the method according to claim 9, wherein the method further comprises: 
determining the target node of the funnel model (See Reisman: [0036], links define an association between a "starting resource," the source from which link traversal is begun, and an " ending resource," the destination, collectively referred to as 

As per claim 16, Reisman in view of Das teaches the method according to claim 9, further comprising: 
feeding a result of the real-time evaluation to a client terminal (See Reisman: [0568], a portal collects feedback on browsing behavior, such as clickstreams, and analyzes such clickstreams to learn when its estimations were confirmed by viewing and related browsing and/or when navigation to resources related to other programs was done, the latter perhaps being suggestive of prediction errors. At [0198], state records are stored on storage and at [0058], aspects of state relevant to a client/server session between a client system and a local or remote server system for database inquiry, search and update). 

As per claims 1-2 and 4, the claims recite a system for evaluating nodes of a funnel model, comprising: 
a memory storing a set of instruction (See Reisman: Page 99, claim 224, a memory having program code stored therein); and

Therefore, claims 1-2 and 4 are rejected along the same rationale that rejected claims 9-10 and 12, respectively.

As per claims 17-18, 20 and 24, the claims recites a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform (See Reisman: Page 99, claim 224, a memory having program code stored therein and a processor disposed in communication with said memory for carrying out instructions in accordance with the stored program code) the steps of the methods as recited in claims 9-10, 12 and 16, respectively and as rejected above under 35 U.S.C. § 103 as being unpatentable over Reisman in view of Das.
Therefore, claims 17-18, 20 and 24 are rejected along the same rationale that rejected claims 9-10, 12 and 16, respectively.

7.2. Claims 11, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Reisman in view of Das, as applied to claims 9-10, 12, 16, 1-2, 4, 17-18, 20 and 24 above, and further in view of 
Mbenkum et al.: “NETWORK BASED ELECTRONIC BOOK USAGE TRACKING SYSTEM AND METHOD” (United States Patent Application Publication US 20120324393 A1, filed June 20, 2011; and published December 20, 2012, hereafter “Mbenkum”).

As per claim 11, Reisman in view of Das teaches the method according to claim 10, wherein the browsing records of the user comprise a first browsing record and a second browsing record, as described above in claim 10 rejections.
However, Reisman in view of Das does not explicitly teach that the method further comprises determining whether a numbering of the current page in the first browsing record is as same as a numbering of a navigation page for the current page in the second browsing record.
On the other hand, as an analogous art on tracking web page clicking streams, Mbenkum teaches determining whether a numbering of the current page in the first browsing record is as same as a numbering of a navigation page for the current page in the second browsing record (See Reisman: [0051], the timestamp values on the page click records 348 and the search records 360 could be compared).

Reisman in view of Mbenkum further teaches:
in response to the determination that the numbering of the current page in the first browsing record is as same as the numbering of the navigation page for the current page in the second browsing record, determining that the number of the current page in the first browsing record is sequentially before the number of the current page in the second browsing record (See Mbenkum: Page 7, claim 9, comparing page click records comprises comparing a first time stamp on a first page click record with a second time stamp on a second page click record, wherein the second page click record is the next page click record chronologically for the particular user and the particular book.). 


a memory storing a set of instruction (See Reisman: Page 99, claim 224, a memory having program code stored therein); and
at least one processor configured to execute the set of instructions to cause the system to perform (See Reisman: Page 99, claim 224, a processor disposed in communication with said memory for carrying out instructions in accordance with the stored program code) the steps of the method as recited in claim 11 and as rejected above under 35 U.S.C. § 103 as being unpatentable over Reisman in view of Das, and further in view of Mbenkum.
Therefore, claim 3 is rejected along the same rationale that rejected claim 11.

As per claim 19, the claim recites a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform (See Reisman: Page 99, claim 224, a memory having program code stored therein and a processor disposed in communication with said memory for carrying out instructions in accordance with the stored program code) the steps of the methods as recited in claims 9-10, 12 and 16, respectively and as rejected above 35 U.S.C. § 103 as being unpatentable over Reisman in view of Das, and further in view of Mbenkum.


7.3. Claims 13-14, 5-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Reisman in view of Das, as applied to claims 9-10, 12, 16, 1-2, 4, 17-18, 20 and 24 above, and further in view of 
Cohen et al.: “SYSTEM AND METHOD FOR ANALYZING SYSTEM USER BEHAVIOR” (United States Patent US 7673340 B1, filed June 2, 2005; and issued March 2, 2010, hereafter “Cohen”).

As per claim Reisman in view of Das does not explicitly teach the method according to claim 12, further comprising determining, according to a number of different users corresponding to the first browsing paths, a number of unique visitors (UV) of users of the target node corresponding to the screened path.
However, as an analogous art on  monitoring and analyzing user activity of an interactive system, Cohen teaches determining, according to a number of different users corresponding to the first browsing paths, a number of unique visitors (UV) of users of the target node corresponding to the screened path (See col. 15, lines 6-8 and 13-15, a model of user behavior as a sequence of states in the presentation graph and application graphs that the user traversed over a predetermined period of time and a 
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Cohen’s teaching with Reisman in view of Das reference because Cohen is dedicated to analyzing a user's behavior while interacting with a system, comparing expected user behavior with observed user behavior, and discovering anomalies or trends in the user's behavior, Das is dedicated to improving the impressiveness of a website by using path analysis to analyze the web access log files and Reisman is dedicated to coordinating browsing activities to enable such a user interface to be employed across multiple independent systems, and the combined teaching of analyzing a user's behavior while interacting with a system would have enabled Reisman to coordinate more flexible, powerful and selective web service across multiple device sets.
Reisman in view of Das, and further in view of Cohen further teaches:
determining, according to a number of the first browsing paths in the browsing paths of the users, a number of page views (PV) of a browsed page of the target node (See Cohen: col. 39, Table 5 and col.. 43, line 64 - col. 44, line 6, a sub-class of the stat node encoding that colors and sizes the nodes according to the average number of page views after the node in a session; and the edge details category provider 1472 has an API to create the edge details panel for a specific edge in the display, given a sub-

As per claim 14, Reisman in view of Cohen teaches the method according to claim 13, further comprising:             determining a conversion rate of the target node according to the number of UV and the number of PV (See Cohen: col. 15, lines 6-8 and 13-15, col. 39, Table 5, a sub-class of the stat node encoding that colors and sizes the nodes according to the average number of page views after the node in a session; and a model of user behavior as a sequence of states in the presentation graph and application graphs that the user traversed over a predetermined period of time and a sessions unit 330 traverses the log entries from the time period being analyzed and constructs sessions for each uniquely identifiable usage of the system by a unique user). 

As per claims 5-6, the claims recite a system for evaluating nodes of a funnel model, comprising: 

at least one processor configured to execute the set of instructions to cause the system to perform (See Reisman: Page 99, claim 224, a processor disposed in communication with said memory for carrying out instructions in accordance with the stored program code) the steps of the method as recited in claims 13-14, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Reisman in view of Das, and further in view of Cohen.
Therefore, claims 5-6 are rejected along the same rationale that rejected claims 13-14, respectively.

As per claims 21-22, the claims recite a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform (See Reisman: Page 99, claim 224, a memory having program code stored therein and a processor disposed in communication with said memory for carrying out instructions in accordance with the stored program code) the steps of the methods as recited in claims 13-14, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Reisman in view of Das, and further in view of Cohen.

References
8.1. The prior art made of record: 
A. U.S. Patent Application Publication US-20030229900-A1.
B. U.S. Patent Application Publication US-20120324393-A1.
C. U.S. Patent US-7673340-B1.
U. Das et al.: “Creating meaningful data from web logs for improving the impressiveness of a website by using path analysis method”, (Expert Systems with Applications, Volume 36, Number 3P2, April 2009, hereafter “Das”).

8.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
D. U.S. Patent Application Publication US-20120078708-A1.
Conclusion
9.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
9.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156

May 12, 2021